AFFIRM; and Opinion Filed August 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00814-CV

                        GIOVANNI BONAUDO MARILES, Appellant
                                       V.
                           ARCE MORENO HECTOR, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01489

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Boatright
                                    Opinion by Justice Brown
       Giovanni Bonaudo Mariles (Bonaudo) appeals the trial court’s order denying his motion

for nonrecognition of a March 2015 Mexican default judgment. He contends the trial court should

have refused to recognize the judgment for three reasons. Bonaudo also contends the trial court

erred in refusing to permit discovery. We affirm the trial court’s order.

                           FACTUAL AND PROCEDURAL BACKGROUND

       Under the Uniform Foreign Country Money-Judgment Recognition Act (the Act), a copy

of a foreign country judgment authenticated in accordance with an act of congress, a statute of this

state, or a treaty or other international convention to which the United States is a party may be

filed in the office of the clerk of a court in the county of residence of the party against whom

recognition is sought. Act of May 26, 1989, 71st Leg., R.S., ch. 402, § 1, 1989 Tex. Gen. Laws
1544, and Act of May 17, 1985, 69th Leg., R.S., ch. 959, § 1, 1985 Tex. Gen. Laws 3275, repealed

by Act of May 22, 2017, 85th Leg., R.S., ch. 390, § 2, 2017 Tex. Gen. Laws. 1054, 1057 (current

version at TEX. CIV. PRAC. & REM. CODE ANN. § 36A.001-.011 (West Supp. 2017)).1 At the time

the foreign country judgment is filed, the party seeking recognition of the judgment shall file with

the clerk of the court an affidavit showing the name and last known post office address of the

judgment debtor and the judgment creditor. Id. § 36.0042(a). A party against whom recognition

of a foreign judgment is sought may contest recognition by filing a motion for nonrecognition of

the judgment based on one or more grounds found in section 36.005. Id. § 36.0044. Section

36.005 sets out ten grounds for nonrecognition, three of which are mandatory and seven of which

are discretionary. Id. § 36.005.

           Appellee Arce Moreno Hector (Moreno) originally sought to recognize a September 2013

judgment from Mexico City’s Superior Court of Justice, Fourth Court in Civil Matters. In

February 2014, Moreno filed in the Dallas County district court an affidavit of filing of foreign

judgment pursuant to the Act. The affidavit, from Moreno’s attorney, stated that Moreno was the

judgment creditor and Bonaudo was the judgment debtor. The underlying lawsuit was an action

by Moreno against Bonaudo as guarantor of a $100,000 promissory note executed by a Mexican

corporation, Secner, HR, S.A. de C.V., and payable to Industrial de Valvulas, S.A. de C.V.

Bonaudo owns one third of Secner’s shares. Moreno is an attorney for Secner.

           Bonaudo timely filed a “Motion for Non-recognition of Purported Foreign Country Money

Judgment.” He asserted the Mexican judgment was not subject to recognition under the Act

because in November 2013, a Mexican court prohibited any attempt to execute on it. Bonaudo

also argued he did not receive notice of the Mexican proceedings in sufficient time to defend,


     1
        The current version of the Act went into effect on June 1, 2017, after the trial court’s April 2016 order denying the motion for nonrecognition.
It applies to “a pending suit in which the issue of recognition of a foreign-country money judgment is or has been raised without regard to whether
the suit was commenced before, on, or after the effective date . . . of this Act.” Act of May 22, 2017, 85th Leg., R.S., ch. 390, § 3, 2017 Tex. Gen.
Laws 1054, 1057. The version in effect when the trial court reached its decision in this case was located in chapter 36 of the civil practice and
remedies code. For convenience, we will cite chapter 36, rather than the full session law.
                                                                         –2–
which is a discretionary ground for nonrecognition. In addition, Bonaudo informed the court of a

lawsuit he had filed in another Dallas County district court against Secner, Secner’s majority

shareholder Juan Acra, and other business entities. Bonaudo asserted that lawsuit involved the

same subject matter as the underlying dispute and had been compelled to arbitration by Secner.

       Attached to Bonaudo’s motion for nonrecognition was the declaration of Luis Cervantes,

an attorney licensed in Mexico. According to Cervantes, Bonaudo filed an amparo lawsuit in the

Fifth District Court in Civil Matters in Mexico City seeking to quash the September 2013

judgment. Cervantes explained that an amparo lawsuit is not an appeal. He described it as a

“federal and constitutional remedy against the acts of authorities (local or federal) that violate or

may be deemed as a violation of human rights and other constitutional fundamental rights.”

Cervantes stated that on November 12, 2013, the Fifth District Court in Civil Matters suspended

“any and all acts tending to the execution and/or enforcement of the Judgment.” Cervantes

attached to his declaration “a copy of the electronic version of the Amparo proceedings.”

       In June 2014, Bonaudo filed a motion to compel written discovery responses from Moreno

as well as Moreno’s deposition. Moreno responded that discovery was not allowed in the context

of a motion for nonrecognition. He asserted that the proper action, if any, under the Act was to

stay enforcement of the judgment until the matter was resolved in Mexico. On August 1, 2014,

the trial court denied Bonaudo’s motion to compel and stayed all action in the cause until “such

time as final orders from the originating Court or the appropriate higher Court regarding the

original matter are filed herein.”

       In September 2015, Moreno filed an “Affidavit of Final Rulings Supporting Foreign

Judgment” which stated that all questions regarding the finality of the judgment had been resolved.

Moreno later supplemented his affidavit of filing of foreign judgment and attached a certified copy




                                                –3–
of a March 2015 Mexican judgment. Upon Moreno’s motion, and over Bonaudo’s objection, the

trial court lifted the stay.

          The trial court held an evidentiary hearing on Bonaudo’s motion for nonrecognition in

March 2016.            At the outset of the hearing, Bonaudo urged two discretionary grounds for

nonrecognition — he did not have notice of the Mexican proceedings in sufficient time to defend

and the judgment was obtained by fraud.2

          Bonaudo testified at the hearing that he lives in Irving, Texas, in Dallas County, and has

lived in Texas for almost ten years. He is a United States citizen. Bonaudo offered into evidence

several exhibits, including a copy of the Mexican court’s September 4, 2013 judgment. He hired

a law firm in Mexico to fight that judgment and “won the amparo.” The judgment was set aside

because he had not been properly served. Further proceedings resulted in a second judgment from

the Mexican Fourth Court in Civil Matters, dated March 23, 2015. Bonaudo indicated that after

he won the amparo lawsuit, he was not served with notice of the proceeding that resulted in the

2015 judgment.

          Exhibit 2 is a document which indicates Bonaudo was served in October 2014 at an address

in Mexico through a man named Pablo Adan Marquez Moreno. The court reporter and translator

who translated documents in this case from Spanish into English testified that based on his

experience, Exhibit 2 was “basically a service of process return.” The address at which Bonaudo

was served was the address of Secner, but Bonaudo had never worked at that address. The

document states that citation was left for Bonaudo with Pablo Adan, who said he was Bonaudo’s

employee. Bonaudo testified he did not know, nor had he heard of, Pablo Adan, and Pablo Adan

was not his employee. Bonaudo did not authorize Pablo Adan to accept service on his behalf.



     2
       Bonaudo also argued the Mexican court did not have personal jurisdiction over him, one of the mandatory grounds for nonrecognition, but
he does not raise that ground on appeal.

                                                                    –4–
       The March 2015 judgment, Bonaudo’s Exhibit 3, includes several “findings of fact.”

Paragraph four contains the following finding:

       By means of judicial proceedings of October 8 of two thousand fourteen process
       was served upon co-defendant GIOVANNI BONAUDO MARILES, and as
       determined by the SECOND CIVIL CHAMBER of the Court, in its judgment of
       the eighth of January two thousand fifteen dictated in court appellate dossier
       899/2014/1I, was properly conducted, as required under articles 114, 116, an 117
       of the Code of Civil Procedure . . . and therefore, by court order of the eleventh of
       March of this year, it was accused of the default of appearance in which it incurred
       by not having answered in time the complaint brought against it.

The parties disagree about the import of this finding.

       Each side called a lawyer from Mexico to testify about the relevant Mexican law.

Hildebrando Garcia Alvarez, who testified for Bonaudo, testified about the methods for service

under Mexican law. Alvarez indicated that as a result of the amparo lawsuit, Bonaudo needed to

be served again. The second lawsuit was what Alvarez called a “reestablished lawsuit.” It was

held under the same docket, but was a different lawsuit because they had to reestablish all

proceedings, starting with service of process. He was asked about the implication that paragraph

four of the 2015 judgment suggests Bonaudo was deemed to have been served in Mexico.

According to Alvarez, paragraph four of the 2015 judgment indicates the court in Mexico revoked

the second service of process. He acknowledged that Moreno filed an appeal and the “Appeal

Court” thought service was properly made. Alvarez stated that regardless of what paragraph four

says, there was no due service of process.

       Alvarez indicated that the service that was determined to be invalid in the amparo

proceeding also took place at Secner’s domicile. The plaintiff had to serve Bonaudo again in his

real domicile, whether his house or his actual “working place.” The first time no one showed any

documents to prove the address was Bonaudo’s domicile. The second time, when the service

processor requested that Pablo Adan prove the address was Bonaudo’s real domicile, Pablo Adan

showed him Secner’s bylaws, which indicated Bonaudo was a partner, and showed him a copy of
                                                 –5–
Bonaudo’s identification. Alvarez stated it is illegal for someone to tell the service processer that

a person works at a place of business when it is untrue. Alvarez stated that Bonaudo’s status as a

shareholder of Secner does not mean he has a working domicile or his real residence at Secner’s

address. According to Alvarez, the bylaws do not prove Bonaudo had any kind of domicile at the

location. Further, the identification provided had a different address than the one where process

was served. In Alvarez’s opinion, the service processer should not have left the notification at that

location. After the second attempt at service, the “very Judge who knew about this case revoked

that service because he didn’t think the process servicer did it correctly.” Alvarez disagrees with

the 2015 judgment’s recitation that service was proper.

       Alvarez himself worked on the amparo lawsuit. He became aware of the second judgment

about thirty days after it was issued because of an electronic system in Mexico. At the time,

Alvarez questioned how a final judgment could have been obtained against Bonaudo when he had

not been served in Texas. Alvarez did not initially know the content of the judgment, only that a

final resolution had been issued. He later learned the second judgment was the same as the first

judgment except for the date and four findings of fact. A party has nine or twelve days to appeal

a judgment and fifteen days to go to an amparo. Neither of these options were available to

Bonaudo because of the time lapse. Alvarez also indicated Bonaudo could not appeal because he

was “not part of the process.” Mexico does not have a process similar to our bill of review for

setting aside a judgment.

       Alvarez knew the second lawsuit had been filed, the one that resulted in the 2015 judgment.

He did not appear on behalf of Bonaudo to fight the promissory note. The amparo lawsuit said

Bonaudo had to be served according to the laws of Mexico. Alvarez did not appear for his client

because his client was entitled to due service of process. The 2015 judgment is final in Mexico




                                                –6–
and was subject to execution there. Alvarez said it was not enforceable because it goes against the

basic laws of Mexico.

        Alvarez referred to Exhibit 5, a copy of a document that revoked Bonaudo’s powers and

authority with respect to Secner. Bonaudo had testified the document was delivered to him

“[t]hrough the serving process” in Dallas County in March 2012. In light of that, Alvarez

questioned why Moreno would serve Bonaudo at Secner’s office.

        Mario Fernandez reviewed the documents in this case and testified for Moreno. Fernandez

disagreed with Alvarez’s opinion that service on Pablo Adan was not good service. It was clear

from paragraph four that to the judge of appeals, service was properly conducted. It is normal

practice in Mexico that companies establish in their bylaws a legal address at which any

shareholder can be “notified to the effects of the issues related to the company.” Secner was

involved in the litigation over the promissory note. Fernandez stated that if a shareholder does not

specify an address different from the one in the bylaws, it is understood under Mexican law that

the address of the company is the same as the shareholder’s. A judge, the Second Civil Chamber

of the Mexican Court, recognized that the service was properly conducted. There is no issue to be

litigated related to service.

        Fernandez testified about three options for appealing a judgment in Mexico. The first was

a nullity remedy for lack of service; this option would likely not apply here due to the nature of

the lawsuit. The second was a classic appeal action, and the third was the amparo proceeding.

Fernandez did not agree that Bonaudo could not file an appeal because he did not know about the

judgment for thirty days. Bonaudo had fifteen days after March 23, 2015, to present an amparo

proceeding and nine days to present “any appeal action.” Because Bonaudo did not do that, he

lost the opportunity to argue any due process violation. He could no longer challenge service in

Mexico. He testified the 2015 judgment under Mexican law is final and conclusive.

                                                –7–
       Alvarez’s firm represented Bonaudo in the previous litigation. Alvarez was authorized to

request a copy of a judgment related to the promissory note. It is normal practice for any law firm

in Mexico to send a paralegal every day to check the judgments related to their cases. Fernandez

also explained there is a Mexican judicial bulletin in which all judgments are published. It is

available to any person and provides the case number and the parties involved. It would have been

a reasonable thing for a Mexican lawyer to do to review the bulletin and request a copy of the

judgment. Fernandez stated that it was possible for Bonaudo to appear in the 2015 litigation. He

had the opportunity to present defenses that were not presented.

       The judge asked Fernandez about the possibility that Moreno knew where Bonaudo lived.

Fernandez said, “Well, maybe they - - they can do that. But the thing here is that the judgment

was rendered in Mexico. They have to notify them and service them - - service in an address in

Mexico.” The trial judge said, “I mean, this whole thing stinks to me,” questioning why Bonaudo

was served at the same address a second time.

       Fernandez testified that in Mexico service is made by “officers of the same court.” The

person who “made service” in the 2015 litigation was serving as a public servant to the judge. If

there was a mistake in the service, the judge has to order service in Texas. The judge did not do

that, because he thought service was proper.

       Fernandez went on to say that Bonaudo was served in the first litigation when he filed an

amparo proceeding. He cannot argue he has no knowledge of the request to pay the note. When

Bonaudo presented the amparo proceeding, the judge ordered substitute service and they properly

conducted the service. It was not Moreno’s fault, nor any shareholder’s fault, that service was

done in the same address as before. Fernandez said Bonaudo was obligated to designate a real

address in the amparo proceeding. If he lives in Texas, he should have designated that address.




                                                –8–
By not designating his address in Texas, “they are admitting implicitly that the address in Mexico

is the correct one.”

           On April 4, 2016, the trial court denied Bonaudo’s motion for nonrecognition. The court

later issued an order nunc pro tunc to correct a clerical error in its original order.

           Bonaudo timely filed a motion for new trial. At a hearing on the motion, he argued that

new evidence was discovered as a result of the “parallel arbitration proceeding” that entitled him

to a new trial. 3 The new evidence was majority shareholder Acra’s deposition testimony. Bonaudo

attached an excerpt of the deposition to an addendum to his motion for new trial and read from it

at the hearing. Bonaudo argued that Moreno acted improperly in suing Secner (and Bonaudo)

using information “garnered via his representation of Secner.” As grounds for nonrecognition,

Bonaudo again argued the judgment was obtained by fraud and also argued the cause of action on

which the judgment is based is repugnant to the public policy of Texas. Bonaudo maintained that,

at a minimum, he was entitled to discovery about “how this judgment was fraudulently obtained

in Mexico.” The judge asked Bonaudo what discovery was going to show him. He responded that

there was a “scheme in which [Acra], the former business partner of Mr. Bonaudo, had their

lawyer, Mr. Moreno, the plaintiff here, sue on this promissory note against his business partner

and their own company.”

           Moreno disagreed that the deposition testimony was new information. He also argued

Bonaudo had the opportunity to argue his points in Mexico. The motion for new trial was

overruled by operation of law.

                                              GROUNDS FOR NONRECOGNITION

           Under the Act, there are mandatory and discretionary grounds for nonrecognition. In this

appeal, Bonaudo argues the trial court should not have recognized the Mexican judgment for three


    3
        At oral argument, Bonaudo represented that an arbitration award had been confirmed.

                                                                     –9–
of the discretionary grounds. Bonaudo asserts the following discretionary grounds as set out in

chapter 36:

       A foreign country judgment need not be recognized if:

       (1) the defendant in the proceedings in the foreign country court did not receive
       notice of the proceedings in sufficient time to defend;

       (2) the judgment was obtained by fraud; and

       (3) the cause of action on which the judgment is based is repugnant to the public
       policy of this state.

TEX. CIV. PRAC. & REM. CODE ANN. § 36.005. The party seeking to avoid recognition of the

foreign judgment has the burden of proving a ground for nonrecognition. Naves v. Nat’l W. Life

Ins. Co., No. 03-08-00525-CV, 2009 WL 2900755, at *2 (Tex. App.—Austin Sept. 10, 2009, pet.

denied) (mem. op.).

       This Court has not previously determined the appropriate standard of review of a trial

court’s ruling on a motion for nonrecognition based on the Act’s discretionary grounds. Some of

our sister courts of appeals have held that review of a ruling on a motion for nonrecognition is de

novo. See Diamond Offshore (Bermuda), Ltd. v. Haaksman, 355 S.W.3d 842, 845 (Tex. App.—

Houston [14th Dist.] 2011, pet. denied); Sanchez v. Palau, 317 S.W.3d 780, 785 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied); Naves, 2009 WL 2900755, at *2. The parties both state in

their briefs that the standard of review is de novo. The Fifth Circuit, however, has held that when

a case involves only discretionary grounds for nonrecognition under the Act, the trial court’s

recognition or nonrecognition can be set aside only upon a clear showing of abuse of that

discretion. Banque Libanaise Pour Le Commerce v. Khreich, 915 F.2d 1000, 1004 (5th Cir. 1990);

see DeJoria v. Maghreb Petroleum Expl., S.A., 804 F.3d 373, 379 n.3 (5th Cir. 2015); see also

Karstetter v. Voss, 184 S.W.3d 396, 402 (Tex. App.—Dallas 2006, no pet.) (motion contesting

enforcement of foreign judgment under chapter 35 of civil practice and remedies code (Uniform

Enforcement of Foreign Judgments Act) operates as motion for new trial, thus court’s ruling is
                                          –10–
reviewed for abuse of discretion). We need not determine which standard is applicable, however,

because the outcome is the same under either standard. See Koon v. United States, 518 U.S. 81,

100 (1996) (“Little turns, however, on whether we label review of this particular question abuse

of discretion or de novo, for an abuse-of-discretion standard does not mean a mistake of law is

beyond appellate correction.”). In this case, conflicting evidence was presented to the trial court

at the evidentiary hearing on the motion for nonrecognition. Under either standard, we defer to

the trial court’s credibility determinations and resolution of those conflicts. See In re I.I.G.T., 412
S.W.3d 803, 806 (Tex. App.—Dallas 2013, no pet.).

       In his first issue, Bonaudo contends the trial court erred in enforcing the Mexican judgment

because he was not served with process in that lawsuit. Accordingly, he maintains he did not

receive notice of the proceedings in sufficient time to defend, a discretionary ground for

nonrecognition. The Act does not specify what is considered a sufficient time to defend. The trial

court heard conflicting evidence from the Mexican lawyers on the issue of whether Bonaudo knew

about the proceeding in sufficient time to defend. The lawyer witnesses disagreed about whether

the second service was proper under Mexican law. Moreno’s witness testified an appeals court

had determined the second service was proper. They also disagreed about whether Bonaudo could

have done something to challenge the 2015 judgment in Mexico. Bonaudo participated in the

amparo proceeding and knew the court ordered new service. Fernandez indicated that Bonaudo’s

Mexican attorney, designated to represent Bonaudo in the previous litigation, could “appear before

the Mexican Judge to request a copy of any judgment related to the promissory note.” Thus, there

was evidence from which the trial court could have determined Bonaudo did know about the

proceeding in sufficient time to defend. Under these circumstances, we cannot conclude the trial

court erred in denying Bonaudo’s motion for nonrecognition on this ground. We overrule

Bonaudo’s first issue.

                                                –11–
           In his second issue, Bonaudo contends the trial court erred in recognizing the judgment

because Moreno obtained the Mexican judgment by improperly using attorney-client information.

Bonaudo contends this was grounds for nonrecognition for two reasons — (1) the judgment was

obtained by fraud and (2) enforcing the judgment would be repugnant to Texas public policy.

           The trial court could have determined that Bonaudo did not meet his burden to prove fraud.

At the original hearing Bonaudo argued the judgment was obtained by fraud, citing the issues with

service. At the hearing on the motion for new trial, Bonaudo argued that allowing Moreno to sue

his client was a fraud on the Mexican court. In neither instance did he present any evidence of

actual fraud. Further, as there was evidence before the trial court that Bonaudo knew about the

proceeding in sufficient time to defend, it follows that he could have raised these issues in the

Mexican courts. A judgment debtor is precluded from collaterally attacking a foreign judgment

when an issue was litigated before a foreign court or the party was given the opportunity to litigate

the issue before that court. Nicholas v. Envtl. Sys. (Int’l) Ltd., 499 S.W.3d 888, 902 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied) (citing The Courage Co. v. The Chemshare Corp., 93
S.W.3d 323, 331 (Tex. App.—Houston [14th Dist.] 2002, no pet.)). Grounds for nonrecognition

may be waived if a party had the right to assert that ground as an objection or defense in the foreign

country but failed to do so. Id. Although Bonaudo contends there was newly discovered evidence

in arbitration, the fact remains that he knew Moreno was Secner’s attorney.

           Bonaudo also contends that due to Moreno’s alleged fraud the judgment is repugnant to

Texas public policy. Section 36.005 gives the trial court discretion to refuse to recognize a foreign

judgment if the cause of action on which the judgment is based is repugnant to the public policy

of the state.4 Here, the cause of action on which the Mexican judgment is based is a suit on a


     4
       For cases pending as of September 1, 2017, the civil practice and remedies code was amended to provide that a Texas court is not required
to recognize a foreign-country judgment if “the judgment or the cause of action is repugnant to the public policy of this state or the United States.”
TEX. CIV. PRAC. & REM. CODE ANN. § 36A.004(c)(3) (West Supp. 2017). For purposes of this case, we consider the previous version of statute
which allowed nonrecognition of a repugnant cause of action rather than a repugnant judgment.

                                                                       –12–
promissory note. The level of contravention of Texas law has to be high before recognition can

be denied on public policy grounds. Sw. Livestock & Trucking Co. v. Ramón, 169 F.3d 317, 321

(5th Cir. 1999). A cause of action for collection of a promissory note is not repugnant to Texas

public policy. Id. We overrule Bonaudo’s second issue.

                          DENIAL OF MOTION TO COMPEL DISCOVERY

       Finally, Bonaudo contends the trial court abused its discretion in refusing to permit

discovery. He specifically complains about the trial court’s August 1, 2014 order denying his

motion to compel, arguing it was “a clear abuse of discretion.” Moreno responds that Bonaudo

was not entitled to discovery in a proceeding under the Act. We need not decide that issue. For

even if we assume that discovery is permissible in this context, Bonaudo has not demonstrated any

reversible error.

       We review a trial court’s denial of a motion to compel for an abuse of discretion. Ford

Motor Co. v. Castillo, 279 S.W.3d 656, 661 (Tex. 2009). A trial court abuses its discretion when

it reaches a decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of

law. Id.

       Bonaudo filed his motion to compel in June 2014 while his motion for nonrecognition of

the 2013 judgment was pending. The trial court denied Bonaudo’s request for discovery on the

same day it stayed all action in the case so that issues regarding the finality of the 2013 judgment

could be resolved in the amparo proceeding. We cannot conclude the trial court abused its

discretion in denying Bonaudo’s motion to compel discovery at a point in the proceedings when

there were issues regarding the finality of the foreign judgment at issue.

       To the extent Bonaudo complains about the trial court’s failure to grant the request for

discovery he made at the motion for new trial hearing, this complaint is also without merit. After

Moreno sought recognition of the March 2015 judgment, Bonaudo did not request discovery again

                                               –13–
until his motion for new trial. He claimed he had “newly discovered evidence” that Moreno sued

Secner and Bonaudo using information obtained as “a lawyer in the course of representation” and

asked to explore “this fraud and this repugnant use of the . . . attorney/client relationship.”

Moreno’s position as Secner’s attorney was not a secret to Bonaudo. In his original discovery

requests in March 2014, Bonaudo sought to explore how Moreno came to have an ownership

interest in the note. The trial court could have determined the renewed discovery request was

untimely as it was not truly based on newly discovered evidence. The court did not abuse its

discretion in failing to grant this second request for discovery. We overrule Bonaudo’s third issue.

       We affirm the trial court’s order.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



160814F.P05




                                               –14–
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          JUDGMENT

 GIOVANNI BONAUDO MARILES,                              On Appeal from the 95th Judicial District
 Appellant                                              Court, Dallas County, Texas
                                                        Trial Court Cause No. DC-14-01489.
 No. 05-16-00814-CV           V.                        Opinion delivered by Justice Brown,
                                                        Justices Lang-Miers and Boatright
 ARCE MORENO HECTOR, Appellee                           participating.

       In accordance with this Court’s opinion of this date, the trial court’s order nunc pro tunc
denying the motion for nonrecognition is AFFIRMED.

        It is ORDERED that appellee ARCE MORENO HECTOR recover his costs of this appeal
and the full amount of the trial court’s judgment from appellant GIOVANNI BONAUDO
MARILES and from the cash deposit in lieu of supersedeas bond. After all sums have been paid,
the clerk of the district court is directed to release the balance, if any, of the cash deposit to Turin
Investments LP.


Judgment entered this 6th day of August, 2018.




                                                 –15–